Title: General Orders, 26 November 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Tuesday Novr 26th 1782
                     Parole Dublin
                     Countersigns Eaton,
                  Fairfield
                  For the day tomorrow Lt Colonel DearbornMajor PettingillFor duty tomorrowthe 1st Newhamshire regiment.
                  The Honorable the Congress of the United States having been pleased to pass the following resolve confirming the explanation given by the Secretary at War of the 4th section of the resolve of the 7th of August last published in the after order of the 30th of October and making an addition to the number of Subalterns allow’d by the resolve of the 7th of August the same is to be observed in compleating the management of Massachusetts and Connecticut Lines.
                  
                     "By the United States in Congress assembled.
                  Novr 19th 1782.
                  On the report of the Committee to whom was referred a report of a Committee on a Letter of the 30th of October from the Secretary at War.  Resolved That the senior officers of each Grade sufficient to form corps agreable to the act of the 7th of August last the regiments to have their compliment of officers as established by the act of the 3d & 21st of October 1780 except as to the therein proposed supernumerary Subaltern for receiving the Recruits who shall be omitted shall be retained in service for the command of the said corps and the redundant junior officers of the several Grades shall retire from immediate service agreable to the said first recited act but the said junior officers so retiring shall retain their rank in the army and be liable and entitled to be called into actual service only when regiments or corps shall be raised for them by their respective states.  But any senior Officer entitled to remain in service shall have the liberty of retiring with the emouliments of Officers retiring under the acts last recited for reasons satisfactory to the Commander in chief or the Commanding officer of the southern army on such retiring officer relinquishing his command and future right of promotion in the army and signifying the same on or before the 1st day of January next to the Commander in chief or the Commanding officer of the southern army who shall duly transmit lists of such retiring officers to the secretary at war any act or resolution of Congress to the contrary hereof notwithstanding."
                  Senior officers who are intitled to remain in service but who may choose to retire with the emouliments allowed by the before recited resolve will return themselves as directed on or before the 1st day of January next.
                  The army will be mustered for the month of November upon the following days
                  Maryland & Jersey troops30th Inst.
York1 December1st Massachusetts brigade2d2ddo & 10th Regiment3d3dditto4thGarrison at Westpoint5th & 6thNewhampshire8th
               